Citation Nr: 0734140	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  04-35 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from June 1974 to September 
1981.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The RO reopened, but denied, the veteran's denied 
entitlement to service connection for a low back disability.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in August 
2006.  A transcript of his testimony has been associated with 
the claims file. 

In an October 2006 decision, the Board reopened the veteran's 
claim for entitlement to service connection for a low back 
disability and remanded this issue for additional 
development.


FINDING OF FACT

A chronic low back disability to include degenerative disc 
disease was not manifested in service, within one year of 
service discharge, or for many years thereafter, and 
objective medical evidence does not establish that the 
currently diagnosed low back disability is etiologically 
related to active service. 



CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
service, nor may its incurrence or aggravation therein be 
presumed. 38 U.S.C.A. §§ 1131, 5103A, 5107, (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify & assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated November 2006, the RO informed the veteran 
of the medical and other evidence needed to substantiate his 
claim for service connection, what medical or other evidence 
he was responsible for obtaining, and what evidence VA would 
undertake to obtain.  The letter also told him that he could 
send any additional information to VA that pertained to his 
claim.  This notice served to inform him of the need to 
submit relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
November 2006 letter contained notice as to the elements 
required by Pelegrini and Dingess.

While there was a timing deficiency with the November 2006 
letter because it was provided after the initial evaluation, 
the timing deficiency was cured by the re-adjudication of the 
claim after the notice was provided.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing VA or private 
medical records that need to be obtained, and the Board is 
not aware of any such records.  Nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claim.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

Additionally, per the October 2006 remand instructions, the 
veteran underwent a VA examination in April 2007.  While the 
veteran's representative claims that the April 2007 VA 
examination was not adequate, the Board determines that the 
April 2007 VA examination adhered to the specific 
instructions of the October 2006 Board decision and is 
therefore adequate.
  
Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2).

Analysis

In statements and testimony, the veteran contends that his 
current low back disability began when he injured is back 
around 1979. The veteran stated that while he had back 
problems since service, he started receiving treatment for 
his back in 2001.  

A February 1981 Report of Medical Board stated that the 
veteran had low and upper back pain related to mechanical 
stress. In June 1981 the veteran presented to the Naval 
Regional Center in Oakland, California for a consultation for 
his low back pain.  The treating doctor noted that the 
veteran had a one year history of low back pain.  The 
treating doctor also noted that the veteran's history was 
significant for hyperkalemia.  The veteran reported that the 
medicine he took for his hyperkalemia increased his low back 
pain.  X-rays of the lumbar spine were normal.  The diagnosis 
was low back pain.  The treating doctor stated that the 
veteran's history of hyperkalemia seemed to indicate a 
primary muscle problem as opposed to a mechanical back 
problem on the basis of skeletal abnormalities.  Also, the 
fact that the veteran was quite tender all over the major 
muscle groups indicated the possibility of myopathy.  The 
doctor concluded that the veteran's familial hyperkalemia and 
his increase in his back pain made him unfit for duty.

In May 2000 the veteran presented to a Dr. Rosenthal with 
complaints of back pain.  The veteran reported that he had 
slipped on ice one month ago but did not hit the ground.  The 
veteran had back and neck pain but no neurologic complaints.  
The diagnosis was a muscular strain.  

In July 2000 the veteran again presented to Dr. Rosenthal 
with complaints of back pain that had a sudden onset after he 
lifted boxes.  The diagnosis was sciatica L4.

In July 2002 the veteran presented to the Cleveland VA 
Medical Center (VAMC) with an 11 year history of low back 
pain.  The diagnosis was chronic back pain.

In January 2003 the veteran presented to the VAMC with 
complaints of low back pain since his service.  He reported 
that for the past 1 to 1 1/2 years his pain had been more 
severe.  The diagnosis was low back pain.  

In October 2003, the veteran presented to the VA Orthopedic 
Outpatient Clinic.  The treating doctor noted that an MRI of 
the lumbar spine obtained in September 2003 showed a very 
mild disk bulge at L4-5, but otherwise unremarkable.  

In June 2004, the veteran presented to the VAMC with 
complaints of back pain that radiated down to his left lower 
extremity.  The veteran received a L5 epidural steroid 
injection.  

At an April 2007 VA examination, the examiner noted that the 
veteran had a straining injury to his back in service in the 
1970's and that over the years he had persistent problems 
with his back.  More recent x-rays have shown degenerative 
disc disease and possibly a herniated L4-L5 disc.  As x-rays 
already demonstrated lumbar disc disease, no new x-rays were 
ordered.  The diagnosis was degenerative disc disease of the 
lumbar spine.  The examiner concluded that it was not likely 
that the veteran's current symptomatology or degenerative 
disc disease was related to his sprain and strain in service.  
The examiner stated that it was rather due to a natural 
occurring phenomenon.

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.   Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by probative evidence to the contrary. See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R.§§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The record documents a current low back disability as the 
veteran has degenerative disc disease of the lumbar spine.  
The veteran's service medical records are significant for 
complaints of pain in the lower back for which he received 
treatment.  Therefore, the element of an in-service injury is 
satisfied. The remaining question is whether the current low 
back disability is the result of an injury or disability 
while in service.  

The Board finds that there is no competent evidence linking 
the veteran's disability to a disease or injury in service.  

The evidence in favor of a link between a current disability 
and an injury or disease in service consists of the veteran's 
contentions.  However, the veteran cannot establish a service 
connection claim on the basis of his assertions, alone. While 
the Board does not doubt the sincerity of the veteran's 
belief that his current low back disability is associated 
with military service, this claim turns on a medical matter-
the relationship between current disability and service. As a 
lay person, the veteran can testify to his complaints, the 
period of time he has experienced problems, and treatment he 
has received; however, he is not competent to render an 
opinion on matters of medical causation.  Questions of 
medical diagnosis and causation are within the province of 
medical professionals. See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As a layperson without the appropriate 
medical training or expertise, the veteran simply is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter. See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  Thus, while the Board has considered the veteran's 
lay assertions, they do not outweigh the medical evidence of 
record, which does not relate the veteran's current back 
disability to service. A competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert. See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

The only medical opinion of record as to the relationship of 
the veteran complaints in service and his current low back 
diagnosis is that of the April 2007 VA examiner who concluded 
that it was not likely that the veteran's current 
symptomatology or degenerative disc disease was related to 
his sprain and strain in service as it was rather due to a 
natural occurring phenomenon.

There is no competent opinion linking the current disability 
to service.  The preponderance of the evidence is, therefore, 
against the claim for entitlement to service connection on a 
direct basis.

As the veteran has degenerative disc disease, service 
connection may be granted if manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
However, there are no records that provide a diagnosis of 
degenerative disc disease within one year of separation from 
service.

The preponderance of the evidence is against a finding that 
current degenerative disc disease of the low back is related 
to his service, or that it became manifest within a year of 
his discharge from active service.  The first indication of 
low back pain after service was in May 2000, almost 20 years 
after the veteran's last year of service.  

As the record does not show that the veteran had degenerative 
disc disease within a compensable degree within one year of 
his discharge from active duty, the weight of the evidence is 
also against presumptive service connection.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

The weight of the evidence is against a grant of service 
connection.  As such, the benefit of the doubt rule is not 
for application and the claim is denied.  See 38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals























Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent or 
attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of fees 
out of past-due benefits awarded to you on the basis of your 
claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More information 
concerning the regulation changes and related matters can be 
obtained at  http://www1.va.gov/OGC (click on "Accreditation 
and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3) Board of 
Veterans' Appeals 810 Vermont Avenue, NW, Washington, DC 
20420 Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)  



 Department of Veterans Affairs


